DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,906,559 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application appear to be a broader version of the claims of U.S. Patent No. 10,906,559 B1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The image acquisition device will be treated as described in Paragraph 0066 as including one or more sensors such as a forward-viewing camera mounted to the vehicle 1 and having a front field of view or additionally or alternatively include one or more alternative image sensors, such as a charge-coupled device (CCD), a CMOS image sensor, or a photo sensor including photodiodes.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 19-20, 23, 24-25, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 19 and 24, the applicant recites a first object and a third object. It is not clear what “first” and “third” designation stands for and why the applicant omitted “second”. It is not clear to the examiner if order of objects matters or not. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. Claims 21 and 26 appear to remedy that deficiency.
Claims 20, 23, 24-25, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 19 and 24 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 6-7, 9-12, 14-16, and 19-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al US 2014/0324330 A1 (hence Minemura) in view of Wang et al US 2018/0370502 A1 (hence Wang).
In re claims 1, 9, 19, 21, 24, 26, and 30, Minemura discloses a collision determination device mounted to an own vehicle and determines a probability of a collision with a moving object (Abstract) and teaches the following:
An apparatus for assisting driving of a vehicle (Abstract) comprising: an image acquisition device mounted to a vehicle and having a field of view extending in front of the vehicle to obtain image data (Fig.1, #31, and Paragraph 0021); a radar sensor mounted to the vehicle to obtain radar data around the vehicle (Fig.1, #32, and Paragraphs 00210022); and a controller comprising at least one processor and communicatively connected to at least one of the image acquisition device or the radar sensor to detect obstacles and perform collision avoidance control of the vehicle (Fig.1, #10 and Paragraphs 0025-0026) and configured to: recognize a first obstacle approaching in a lateral direction from an outside of a driving lane of the vehicle based on at least one of the image data or the radar data (Fig.4 and Paragraphs 0029, 0036, 0050); generate a collision avoidance path for avoiding collision between the vehicle and the first obstacle (Paragraphs 0056 and 0064); recognize a third obstacle that passes behind a second obstacle located between the first obstacle and the vehicle in the lateral direction after the recognition of the first obstacle is interrupted by the second 
However, Minemura teaches that “when the moving object is in the shielded state, the amount of time required until the determination related to collision with the moving object is completed can be shortened”, but doesn’t explicitly teach the following:
store the generated collision avoidance path and information of the first obstacle
perform collision avoidance control of the vehicle based on a similarity between the first obstacle and the third obstacle and based on the stored collision avoidance path
Nevertheless, Wang teaches a method and system for generating a learned braking routine for an autonomous emergency braking (AEB) system (Abstract) and teaches the following:
store the generated collision avoidance path and information of the first obstacle (Fig.3 and Paragraph 0046)
perform collision avoidance control of the vehicle based on a similarity between the first obstacle and the third obstacle and based on the stored collision avoidance path (Fig.3, and Paragraph 0047)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Minemura reference with the adaptive learning routines, as taught by Wang, in order to provide a new and improved autonomous braking system and method for autonomous braking to learn braking routines based on 
In re claims 2, 10, Minemura teaches the following:
wherein the controller is further configured to recognize as the first obstacle an obstacle having a lateral speed greater than a pre-determined speed (Paragraphs 0050 and 0055)
In re claims 3, 11, Minemura teaches the following:
wherein the controller is further configured to recognize as the first obstacle an obstacle having an estimated time of arrival to the driving lane of the vehicle less than a pre- determined time (Fig.6, S440)
In re claims 4, 12,  Minemura teaches the following:
wherein the controller is further configured to determine a Time to Collision (TTC) between the detected obstacles and the vehicle based on a longitudinal speed of the vehicle; and recognize an obstacle having a TTC less than a pre-determined time as the first obstacle (Fig.6, and Paragraph 0057)
In re claims 6, 14-15, and 29, Wang teaches the following:
wherein the controller is configured to determine the similarity between the first obstacle and the third obstacle by comparing the stored information of the first obstacle with information of the recognized third obstacle, and the controller is configured to determine the similarity between the first obstacle and the third 
In re claims 7, 16  Wang teaches the following:
wherein the controller is configured to perform the collision avoidance control with full- braking of the vehicle if the similarity between the first obstacle and the third obstacle is determined to be greater than a first threshold value (Fig.3, #320)
In re claims 20 and 25, Minemura teaches the following:
wherein the controller identifies the third object moving towards the driving lane of the vehicle prior to a predicted collision time between the vehicle and the identified first object (Fig.7)
In re claims 22 and 27, Minemura teaches the following:
wherein the controller identifies the third object as an object having entered a field of sensing of the one or more sensors from behind the identified second object (Fig.7)
In re claim 23, Minemura teaches the following:
a vehicle and a braking system and a steering system controlled by the driver assistance system to perform the collision avoidance response (Paragraph 0026)
In re claim 28, Minemura teaches the following:
wherein the collision avoidance based on the collision avoidance response for avoiding collision with the first object is performed only after the vehicle has passed the identified second object (Fig.7)

Allowable Subject Matter
Claims 5, 8, 13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frazzoli et al US 2018/0259968 A1 discloses a method of planning for unknown objects by AV and enables an AV system to plan for risks associated with objects that the AV may have in its environment but be unaware of.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAMI KHATIB/Primary Examiner, Art Unit 3669